DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camarota (US 7,023,238), hereinafter referred to as Camarota in view of Pedersen et al. (US 9,360,928), hereinafter referred to as Pedersen.

Referring to claim 7, Camarota teaches, as claimed, a microcontroller, comprising: one or more general purpose inputs (see fig. 1 and col. 3, lines 48-55); and a first selectable input buffers of a first general purpose input of the one or more general purpose inputs (i.e.-selectable buffer, col. 1, lines 59-60), wherein a first input buffer of the first selectable input buffers is selectable (col. 5, line 64 to col. 6, line 2).
However, Camarota does not teach the selected buffer is to disable static current draw at the first general purpose input when an input voltage at the first general purpose input is less than a supply voltage. 
	On the other hand, Pedersen discloses a microcontroller system comprised of a voltage regulator (see fig. 1) configured to disable static current draw at the first general purpose input when an input voltage at the first general purpose input is less than a supply voltage (i.e.-switch to a lower voltage than the main voltage, thereby disabling static current draw, col. 2, lines 47-51). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Camarota so that the first input buffer is selectable to disable static current draw at the first general purpose input when an input voltage at the first general purpose input is less than a supply voltage, as taught by Pedersen. The motivation for doing so would have been to reduce/eliminate static current draw, thereby minimizing power consumption by a voltage regulator.

As to claim 8, the modified Camarota teaches the microcontroller of claim 7, further comprising a second input buffer of the first selectable input buffers of the first general purpose input (col. 2, lines 43-48). 
 
As to claim 9, the modified Camarota teaches the microcontroller of claim 8, further comprising: a control logic of the first general purpose input, the control logic provide control signals for enabling one of the first input buffer and the second input buffer (col. 2, lines 47-48). 
 
As to claim 10, the modified Camarota teaches the microcontroller of claim 9, further comprising: a control register operatively coupled to respective enable inputs of the first input buffer and the second input buffer (col. 7, lines 46-52). 
 
As to claim 13, the modified Camarota in view of Pedersen teaches the microcontroller of claim 8, further comprising: a voltage regulator of the first general purpose input, wherein an input of the voltage regulator is operatively coupled to a supply pin pad and an output of the voltage regulator is operatively coupled to the first input buffer (see Pedersen, col. 2, lines 5-15).  
As to claim 14, the modified Camarota in view of Pedersen teaches the microcontroller of claim 13, wherein the voltage regulator is arranged to receive the supply voltage and provide a regulated supply voltage responsive to the supply voltage (see Pedersen, col. 2, lines 10-12). 
 
As to claim 15, the modified Camarota in view of Pedersen teaches the microcontroller of claim 14, wherein the voltage regulator is continuously generate and provide the regulated supply voltage during a lowest voltage mode (see Pedersen, col. 2, lines 12-15). 
 
As to claim 16, the modified Camarota innately teaches the microcontroller of claim 14, wherein the voltage regulator is generate the regulated supply voltage within a device threshold voltage of a lowest specified input voltage (col. 6, lines 35-38).  
 
As to claim 17, the modified Camarota in view of Pedersen teaches the microcontroller of claim 14, wherein the voltage regulator is an on-board voltage regulator (see Pedersen, col. 2, lines 5-8). 


Referring to claims 1-6, the claims are substantially the same as claims 7-10 and 13-17, hence the rejection of claims 7-10 and 13-17 is applied accordingly.

Referring to claims 18 and 19, the claims are substantially the same as claims 7-10 and 13-17, hence the rejection of claims 7-10 and 13-17 is applied accordingly.

Referring to claim 20, the claim is substantially the same as claims 7-10 and 13-17, hence the rejection of claims 7-10 and 13-17 is applied accordingly.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Camarota and Pedersen, as applied to claims 1, 18 and 20 above, and further in view of Pelley et al. (US 6,323,704), hereinafter referred to as Pelley.

As to claims 11 and 12, the modified Camarota teaches the claimed invention except the limitation of claims 11 and 12.
	On the other hand, Pelley discloses multiple voltage compatible I/O buffer comprised of voltage level shifters configured to adjust voltage levels of input buffers (see fig. 2; col. 1, lines 15-20; and col. 4, lines 24-30).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Camarota and incorporate: a first voltage shifter arranged on an enable input path of the second input buffer; and a second voltage shifter arranged on an output path of the second input buffer, wherein the first voltage shifter is arranged to adjust a control signal to a voltage level of the second input buffer, and the second voltage shifter is arranged to adjust an output signal of the second input buffer to a logic voltage level, as taught by Pelley. The motivation for doing so would have been to prevent breakdown voltages from being applied to I/O buffer circuits. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.



Response to Arguments
Applicant's arguments filed on 03/14/2022 have been fully considered but they are not deemed to be persuasive. 
Applicants argued: 
Applicant can find no teaching or suggestion, by Pedersen of general purpose inputs or disabling static current draw at the same. Moreover, Applicant can find no teaching or suggestion by Pedersen of disabling static current draw " at the first general purpose input when an input voltage at the first general purpose input is less than a supply voltage," as recited by claim 7. Pedersen appears to describe limiting static current draw by disabling a main voltage regulator 104 during a power saving mode, stating, "the power state controller is configured to enable the low power voltage regulator during a power saving mode of the microcontroller....[on] exiting the power saving mode, the power state controller enables the main voltage regulator and, after determining that the main voltage regulator is ready, disables the main voltage regulator." Id at 2:28-35. Applicant can find no teaching or suggestion by Pedersen of general purpose inputs, nor an input voltage of general purpose input being less than a supply voltage.
The Examiner disagrees with the above statement. Pedersen discloses a microcontroller system comprised of main and low power voltage regulators (see fig. 1); and a power state controller configured to, during power saving mode, disable static current draw by switching from the main power regulator to the lower voltage regulator. Please see col. 2, lines 47-51. Therefore, the modified Camarota in view of Pedersen (i.e.-as combined) do teach the claimed feature of claim 1 as discussed in claims rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184